Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 1 of 13 PageID #: 403




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


  LEMUEL O. TAYLOR,
      Plaintiff

  v.                                                         C.A.: 1:18-cv-00436-MSM-PAS

  PATRICIA COYNE-FAGUE, alias, in her official
  capacity as Director of the Rhode Island Department of
  Corrections;                                                ANSWER TO SECOND
  STATE OF RHODE ISLAND, by and through its                  AMENDED COMPLAINT
  treasurer Seth Magaziner;
  JEFFREY ACETO, individually and in his official
  capacity as Warden at the Department of Corrections;
  WALTER DUFFY, individually and in his official
  capacity as correctional officer at the Department of
  Corrections;
  STEVEN CALISE, individually and in his official
  capacity as correctional officer at the Department of
  Corrections;
  CO NUNO FIGUEIREDO, individually and in his
  official capacity as correctional officer at the
  Department of Corrections;
  CO BASTIEN, individually and in his official capacity
  as correctional officer at the Department of
  Corrections;
  CO BARBER, individually and in his official capacity
  as correctional officer at the Department of
  Corrections;
  CO MARVILLE, individually and in his official
  capacity as correctional officer at the Department of
  Corrections;
  CO CRAIG, individually; and in his official capacity
  as correctional officer at the Department of Corrections
  JOHN DOES 1 – 5, alias, individually and in their
  official capacity as correctional officers at the
  Department of Corrections.

         Defendants




                                                 1
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 2 of 13 PageID #: 404




               DEFENDANTS’ ANSWER TO SECOND AMENDED COMPLAINT

          NOW COME, the Defendants, the State of Rhode Island, the Rhode Island Department of

  Corrections, Patricia Coyne-Fague 1, Jeffrey Aceto, Walter Duffy, Steven Calise, CO Nuno

  Figueiredo, CO Bastien, CO Barber, CO Craig, and CO Marville, in both their individual and

  official capacities, (hereinafter, the “Defendants”) and hereby Answer Plaintiff, Lemuel Taylor’s,

  (hereinafter, the “Plaintiff” Second Amended Complaint, ECF 41, as follows:

                                              Preliminary Statement

      1. Paragraph 1 of the Second Amended Complaint asserts a summary of the case and legal

          conclusions for which no response is necessary. To the extent Paragraph 1 alleges facts

          adverse to the Defendants, they are denied.

                                       JURISDICTION AND VENUE

      2. Paragraph 2 of the Second Amended Complaint asserts a legal conclusion to which no

          response is necessary. To the extent Paragraph 2 alleges facts adverse to the Defendants,

          they are denied.

      3. Paragraph 3 of the Second Amended Complaint asserts a legal conclusion to which no

          response is necessary. To the extent Paragraph 3 alleges facts adverse to the Defendants,

          they are denied.

      4. Paragraph 4 of the Second Amended Complaint asserts a legal conclusion to which no

          response is necessary. To the extent Paragraph 4 alleges facts adverse to the Defendants,

          they are denied.

                                              Jury Trial Demanded

      5. Paragraph 5 of the Second Amended Complaint requests a jury trial to which no response


  1
            By Stipulation between the parties, and entry by this Court, claims against Defendant Patricia Coyne-Fague
  in her individual capacity have been dismissed. See Text Order dated July 10, 2020.

                                                           2
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 3 of 13 PageID #: 405




       is necessary. To the extent Paragraph 5 alleges facts adverse to the Defendants, they are

       denied.

                                            PARTIES

    6. Admitted only that at all times material Plaintiff was incarcerated at the Adult Correctional

       Institutions, Cranston, Rhode Island.

    7. Admitted only that, at all times pertinent, Defendant Coyne-Fague was Director of the

       Rhode Island Department of Corrections. Denied as to all remaining allegations asserted

       in Paragraph 7 of Plaintiff’s Second Amended Complaint.

    8. Admitted only that, at all times pertinent, Defendant Aceto was Warden of the Maximum

       Security facility. Denied as to all remaining allegations asserted in Paragraph 8 of

       Plaintiff’s Second Amended Complaint.

    9. Admitted only that Defendant, Department of Corrections, is established by the Rhode

       Island General Laws. Denied as to all remaining allegations asserted in Paragraph 9 of

       Plaintiff’s Second Amended Complaint.

    10. Admitted only that the named Defendants in Paragraph 10 of the Second Amended

       Complaint, were, at all times pertinent, employees of the Department of Corrections.

       Denied as to all remaining allegations asserted in Paragraph 10 of the Second Amended

       Complaint.    Defendants make no response relative to the John Does referred to in

       Paragraph 10 of the Second Amended Complaint, as those individuals have not been

       identified.

    11. Paragraph 11 of the Second Amended Complaint defines the term “Defendant” and no

       response is necessary. To the extent Paragraph 11 of the Second Amended Complaint

       alleges facts adverse to the Defendants, they are denied.



                                                 3
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 4 of 13 PageID #: 406




    12. Paragraph 12 of the Second Amended Complaint defines the terms “CO” and “Correctional

       Officer” and no response is necessary. To the extent Paragraph 12 of the Second Amended

       Complaint alleges facts adverse to the Defendants, they are denied.

    13. Paragraph 13 of the Second Amended Complaint defines the use of the term “individual

       Defendants” and no response is necessary. To the extent Paragraph 13 of the Second

       Amended Complaint alleges facts adverse to the Defendants, they are denied.

    14. Paragraph 14 of the Second Amended Complaint asserts the uncertainty of unknown

       individuals identified as “John Does” and no response is required. To the extent Paragraph

       14 of the Second Amended Complaint alleges facts adverse to the Defendants, they are

       denied.

                                            FACTS

    15. Admitted.

                        Disclosure of Cooperation of Law Enforcement

    16. Paragraph 16 of the Second Amended Complaint asserts editorial and opinion to which no

       response is necessary. To the extent Paragraph 16 of the Second Amended Complaint

       alleges facts adverse to the Defendants, they are denied.

    17. Admitted.

    18. Denied.

    19. Denied.

    20. Denied.

    21. Denied.

    22. Denied.

    23. Denied.



                                                4
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 5 of 13 PageID #: 407




    24. Denied.

    25. Denied that Defendant Figueiredo ever extended an “invitation” in the first instance that

       could be declined.

    26. Denied.

    27. Paragraph 27 of the Second Amended Complaint asserts editorial and opinion to which no

       response is necessary. To the extent Paragraph 27 of the Second Amended Complaint

       alleges facts adverse to the Defendants, they are denied.

    28. Denied.

    29. Denied.

    30. Denied.

    31. Denied.

    32. Defendants are without sufficient information to either admit or deny the allegations

       asserted in Paragraph 32 of the Second Amended Complaint as they go to Plaintiff’s

       perception. To the extent Paragraph 32 of the Second Amended Complaint alleges facts

       adverse to the Defendants, they are denied.

    33. Denied.

    34. Denied.

    35. Denied.

    36. Denied.

    37. Denied.

    38. Paragraph 38 of the Second Amended Complaint alleges facts based on a premise that has

       been denied. Accordingly, the facts asserted in Paragraph 38 are necessarily denied.

    39. Denied.



                                                5
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 6 of 13 PageID #: 408




                              Suborning Racism and Hate Crime

    40. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 39 of the

       Second Amended Complaint as if set forth fully herein.

    41. Denied.

    42. Denied.

    43. Denied.

    44. Denied.

    45. Denied.

                                Sexual Harassment and Battery

    46. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 45 of the

       Second Amended Complaint as if set forth fully herein.

    47. Denied.

    48. Denied.

    49. Denied.

    50. Denied.

                                  Acting Director of the DOC

    51. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 50 of the

       Second Amended Complaint as if set forth fully herein.

    52. Defendants admit only that the Rhode Island General Laws speak for themselves relative

       to the allegations asserted in Paragraph 52 of Plaintiff’s Second Amended Complaint. To

       the extent Plaintiff asserts allegations beyond the four corners of the Rhode Island General

       Laws, those facts are denied.

    53. Defendants admit only that the Rhode Island General Laws speak for themselves relative



                                                6
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 7 of 13 PageID #: 409




       to the allegations asserted in Paragraph 53 of Plaintiff’s Second Amended Complaint. To

       the extent Plaintiff asserts allegations beyond the four corners of the Rhode Island General

       Laws, those facts are denied.

    54. Defendants admit only that the Rhode Island General Laws speak for themselves relative

       to the allegations asserted in Paragraph 54 of Plaintiff’s Second Amended Complaint. To

       the extent Plaintiff asserts allegations beyond the four corners of the Rhode Island General

       Laws, those facts are denied.

    55. Admitted only that Defendant Coyne-Fague relies on a number of DOC employees in the

       operation and management of the Department of Correction. Denied as to all other facts

       asserted in Paragraph 55 of Plaintiff’s Second Amended Complaint.

                   Official Policy and Conduct of Defendant Coyne-Fague

    56. Paragraph 56 of the Second Amended Complaint asserts a legal conclusion to which no

       response is required. To the extent Paragraph 56 alleges facts adverse to the Defendants,

       they are denied.

    57. Denied.

    58. Paragraph 56 of the Second Amended Complaint asserts a legal theory to which no

       response is required. To the extent Paragraph 58 alleges facts adverse to the Defendants,

       they are denied.

                                       Harm and Damages

    59. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 58 of the

       Second Amended Complaint as if set forth fully herein.

    60. Denied.

    61. Denied.



                                                7
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 8 of 13 PageID #: 410




     62. Denied.

     63. Denied.

                                     CLAIMS TO RELIEF

                                         COUNT ONE

         Violation of the Right to Equal Protection, Actionable under 42 U.S.C. § 1983

     64. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 63 of the

        Second Amended Complaint as if set forth fully herein.

     65. Count One of the Second Amended Complaint has been dismissed per Order of the District

        Court dated June 17, 2020. To the extent facts under this Court survive, they are denied.

                                         COUNT TWO

              Violation of the Right to Equal Protection under Article 1, §2 of the
                                   Rhode Island Constitution

     66. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 65 of the

        Second Amended Complaint as if set forth fully herein.

     67. Count Two of the Second Amended Complaint has been dismissed per Order of the District

        Court dated June 17, 2020. To the extent facts under this Court survive, they are denied.

                                        COUNT THREE

  Violation of the Right to be Free from Unreasonable Searches and Seizures under the Fourth
                           Amendment of the United States Constitution

     68. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 67 of the

        Second Amended Complaint as if set forth fully herein.

     69. Count Three of the Second Amended Complaint has been dismissed per Order of the

        District Court dated June 17, 2020. To the extent facts under this Court survive, they are

        denied.



                                                8
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 9 of 13 PageID #: 411




                                          COUNT FOUR

                                     Battery (State Tort Claim)

     70. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 69 of the

        Second Amended Complaint as if set forth fully herein.

     71. Denied.

                                          COUNT FIVE

  Violation of the Right to be Free from Cruel and Unusual Punishment under 42 U.S.C. § 1983

     72. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 71 of the

        Second Amended Complaint as if set forth fully herein.

     73. Denied.

                                           COUNT SIX

         Violation of the Right of freedom from Cruel and Unusual Punishment under
                          Article 1, §8 of the Rhode Island Constitution

     74. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 73 of the

        Second Amended Complaint as if set forth fully herein.

     75. Denied.

                                         COUNT SEVEN

                   Intentional Infliction of Emotional Distress (State Tort Claim)

     76. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 75 of the

        Second Amended Complaint as if set forth fully herein.

     77. Denied.

                                         COUNT EIGHT

                                Excessive Force (State Tort Claim)

     78. Defendants reassert and incorporate by reference responses to Paragraphs 1 – 77 of the

                                                 9
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 10 of 13 PageID #: 412




         Second Amended Complaint as if set forth fully herein.

     79. Denied.

                                           Prayer for Relief

         WHEREFORE, Defendants respectfully request an Order of this Honorable Court

  denying the relief requested by Plaintiff, including that relief sought in Paragraphs 80 – 86 of the

  Second Amended Complaint, and further request the Second Amended Complaint, and all Counts

  asserted therein, be dismissed and that this Court award Defendants such other relief as it deems

  just and equitable including an award of attorneys’ fees and costs.

                                   AFFIRMATIVE DEFENSES

         Defendants assert the following Affirmative Defenses in response to the allegations and

  claims asserted in Plaintiff’s Second Amended Complaint.

     1. The Second Amended Complaint fails to state a claim upon which relief may be granted.

     2. Defendants challenge adequacy of service and assert failure to properly serve as an

         affirmative defense.

     3. Plaintiff’s claims are barred by the Eleventh Amendment.

     4. Plaintiff’s claims are barred by the doctrine of Qualified Immunity.

     5. Plaintiff has failed to exhaust administrative remedies.

     6. Defendants have the benefit of the State’s status as sovereign, together with all privileges,

         immunities, and benefits that inure to said status.

     7. Defendants have the benefit of all expressed and implied exceptions to the waiver of

         sovereign immunity.




                                                  10
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 11 of 13 PageID #: 413




     8. To the extent Defendants are not immune and are held liable for damages, which liability

        is expressly denied, the monetary limitations on damages set forth in State law should apply

        to the State and State officials.

     9. At all times material, the State, its officers, agents, and employees, were in the exercise of

        due care and had in good faith duly fulfilled any and all duties owed to Plaintiff if, in fact,

        any duties were owed.

     10. Defendants, at all times, acted reasonably, within the scope of their employment, in an

        authorized manner, and each in their official capacity.

     11. The acts or omissions of Defendants, as alleged, were not a conscious disregard of

        Plaintiff’s needs or rights, were not intentional or willful, and were not in violation of

        federal or state law.

     12. The acts or omissions of Defendants, as alleged, do not constitute actual fraud, willful

        misconduct, or actual malice in violation of federal or state law.

     13. Plaintiff is not entitled to monetary damages as against Defendants under federal or state

        law.

     14. Plaintiff is not entitled to punitive damages as against Defendants under federal or state

        law.

     15. Plaintiff is not entitled to an award of attorneys’ fees under federal or state law.

     16. Defendants reserve the right to assert such other and further affirmative defense as become

        known through discovery.




                                                   11
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 12 of 13 PageID #: 414




                               Respectfully submitted,

                               Defendants,

                               PATRICIA COYNE-FAGUE, alias, in her official
                               capacity as Director of the Rhode Island Department of
                               Corrections;
                               STATE OF RHODE ISLAND, by and through its
                               treasurer Seth Magaziner;
                               JEFFREY ACETO, individually and in his official
                               capacity as Warden at the Department of Corrections;
                               WALTER DUFFY, individually and in his official
                               capacity as correctional officer at the Department of
                               Corrections;
                               STEVEN CALISE, individually and in his official
                               capacity as correctional officer at the Department of
                               Corrections;
                               CO NUNO FIGUEIREDO, individually and in his official
                               capacity as correctional officer at the Department of
                               Corrections;
                               CO BASTIEN, individually and in his official capacity as
                               correctional officer at the Department of Corrections;
                               CO BARBER, individually and in his official capacity as
                               correctional officer at the Department of Corrections;
                               CO MARVILLE, individually and in his official capacity
                               as correctional officer at the Department of Corrections;
                               CO CRAIG, individually; and in his official capacity as
                               correctional officer at the Department of Corrections

                               By:

                               PETER F. NERONHA
                               ATTORNEY GENERAL

                               /s/ Matthew I. Shaw
                               __________________________
                               Matthew I. Shaw (#7325)
                               Special Assistant Attorney General
                               Rhode Island Office of Attorney General
                               150 S. Main Street, Providence, RI 02903
                               (401) 274-4400 ext. 2226
                               Fax No. (401) 222-3016
                               mshaw@riag.ri.gov


                                        12
Case 1:18-cv-00436-MSM-PAS Document 48 Filed 07/17/20 Page 13 of 13 PageID #: 415




                                          CERTIFICATION

         I, the undersigned, hereby certify that on this 17th day of July, 2020, I filed and served the
  within document via the ECF filing system and that the same is available for viewing and
  downloading.

                                                        /s/ Taylor Poirier
                                                        __________________________




                                                   13
